Citation Nr: 1820041	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-25 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than June 12, 2010, for the grant of service connection for bilateral hearing loss disability, to include on the basis that the failure to grant service connection for bilateral hearing loss disability in a May 1974 rating decision constituted clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Ware, Associate Counsel





INTRODUCTION

The Veteran had active military service from June 1965 to March 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.    


FINDINGS OF FACT

1. The Veteran's initial claim for service connection for bilateral hearing loss disability was filed at the RO in September 1973, and the claim was denied in a May 1974 rating decision, which was not appealed within one year and became final.  

2. The Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss disability which was received by VA on July 19, 1999, based on which service connection for bilateral hearing loss disability was denied in an October 1999 rating decision, which was not appealed within one year and became final.

3. The Veteran filed claim to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss disability which was received by VA on June 12, 2010, based on which service connection for bilateral hearing loss disability was ultimately granted, more than one year following his separation from active service.  

4. Prior to June 12, 2010, there was no formal claim, informal claim, or written intent to file a claim for entitlement to service connection for bilateral hearing loss disability following the October 1999 denial.  

5. The Veteran has not identified an error of fact or law in the May 1974 rating decision to deny entitlement to service connection for bilateral hearing loss disability that compels a conclusion, to which reasonable minds could not differ, that the results would have been manifestly different had the error not been made.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than June 12, 2010, for service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2017).

2.  Clear and unmistakable error is not shown in the May 1974 rating decision denying entitlement to service connection for bilateral hearing loss disability.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted that he should be granted an effective date prior to June 12, 2010, for the grant of service connection for bilateral hearing loss disability as he has had bilateral hearing loss disability since his separation from active service.  Additionally, the Veteran has asserted that the effective date of service connection should, at the very least, be the date of his original previously denied claim of entitlement to service connection for bilateral hearing loss disability in May 1974 as the RO failed to consider the entire evidentiary record in its determination.  Specifically, he stated that the RO did not consider his combat service, military occupational specialty, and Purple Heart Medal, and that the May 1974 VA audiological examination was inadequate.    

By way of history, the Veteran filed a formal claim for entitlement to service connection for bilateral hearing loss on September 11, 1973.  In a May 1974 rating decision, the RO denied entitlement to service connection for defective hearing.  The May 1974 rating decision became final.  Subsequently, the RO denied reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss disability in October 1999.  The Veteran did not appeal and the October 1999 rating decision became final.  The Veteran filed a claim to reopen entitlement to service connection for bilateral hearing loss disability in June 2010.  In May 2011, the RO granted service connection for bilateral hearing loss disability, effective June 12, 2010.  Those facts are not in dispute.

A review of the record shows that the Veteran had a confirmed diagnosis of bilateral hearing loss disability as early as December 1986.  As noted, the Veteran was denied entitlement to service connection for in an October 1999 rating decision and he did not appeal that decision.  The Veteran did not file a claim to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss disability until June 12, 2010.  The Board notes that the accurate effective date in this case would be the date of claim to reopen, which is the later of the date of claim and the date entitlement arose.  Therefore, the claim for an earlier effective date must be denied because it is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

With regard to the Veteran's allegations of CUE in the May 1974 rating decision, careful review of the claims file shows that the Veteran had reported decreased hearing acuity as a result of acoustic trauma sustained in active service.  However, there is no objective evidence of record that the Veteran's defective hearing was related to acoustic trauma sustained in active service.  In essence, the Veteran's allegation of CUE is based on the RO's weighing of the evidence of record at the time of the May 1974 rating decision and the adequacy of the VA audiology evaluation conducted in May 1974.  Specifically, the Veteran has argued that the RO, and VA examiner, failed to consider the facts and circumstances of his combat service when determining his exposure to hazardous noise.  

The Board notes that in order to find CUE, either the correct facts, as they were known at the time, were not considered by the adjudicator, or the extant law was misapplied.  CUE is more than a simple disagreement as to how the facts were weighed or evaluated in the context of the governing statutes, regulations, and case law then in effect.  Further, the adequacy of a VA examination is not a basis for CUE.  At the time of the May 1974 rating decision, there was no objective medical evidence supporting a finding that the Veteran had bilateral hearing loss disability as a result of his active service.  The RO's reliance on the medical evidence of record to make the May 1974 decision was not in error.  In fact, it would have been an error to not rely upon the competent medical evidence of record at the time.  Additionally, the RO clearly considered the Veteran's considerable hazardous noise exposure during active service, as the Veteran was granted entitlement to service connection for tinnitus as a result of that noise exposure at the time of the May 1974 rating decision.  

There is no indication that the finding in the May 1974 rating decision that the Veteran did not have defective hearing as a result of in-service noise exposure ignored facts or misapplied the law in existence at that time.  Accordingly, the Board finds that the Veteran has not raised, nor has the record suggested, any error of fact or law which is such that it would compel the conclusion that the result would have been manifestly different but for the error.  Therefore, the Board finds that the criteria for an earlier effective date for the grant of service connection of bilateral hearing loss disability, to include based on CUE in the May 1974 rating decision that denied service connection for bilateral hearing loss disability, have not been met.


ORDER

Entitlement to an effective date prior to June 12, 2010, for the grant of service connection for bilateral hearing loss disability, to include on the basis of CUE in the May 1974 rating decision, is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


